DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-2, 5-6, and 8-16 are currently pending and considered below, Claims 3-4, 7, and 18 were cancelled, and 17 and 19-21 were withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Aug 2022 has been entered.

Election/Restrictions
Claims 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Aug 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


 
Claims 1-2, 5-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto US20120085479A1 (herein, Goto) in view of Martin-Cocher et al. US 6170776 B1 (herein, Martin-Cocher), and further in view of Graffin US20130146178A1 (herein, Graffin).

Regarding Claim 1, Goto discloses, A vertical bag-making/filling/packaging machine (FIG. 3)  comprising: 
a film supply portion (FIG. 3, #s 10 and 101) which lets out a film from a roll (FIG. 3, #101 para [0072]); 
a film engaging portion (FIG. 3, #35) which is engaged with the film and changes a conveying direction downward (FIG. 3, para [0060]); 
a vertical sealing portion (FIG. 3, para [0085]) which heat-seals side edges of the film to each other (para [0075]) so as to make the film into a tubular shape (FIG. 2, paras [0004-6]); 
a film conveying portion (FIG. 3, #352) which conveys the film downward (FIG. 3, arrow, para [0075]); 
a film clamp (FIG. 3 – illustrates two rollers between #10 and #342 that clamp the film) which is located at an upstream end of the film engaging portion and clamps the film; 
a second film clamp (FIG. 3, #s 341 and 343, para [0073]) which is located upstream of the film tension releasing portion, and clamps the film so as to maintain a tension of the film when the film tension releasing portion is operated (FIG. 3 – illustrates the tensioning and clamping of the film); 
a filling portion (FIG. 3, para [0060]) which inputs a content (FIG. 3, X) to an interior of the film suspended from the film engaging portion (para [0060]); 
the film engaging portion ;  
a lateral sealing portion (FIG. 3, #355) which heat-seals the film in a width direction (para [0075]) so as to make a bag body (FIG. 1, #1); and 
a cutter (FIG. 3, #356) which cuts off the bag body from the film (FIG. 3, para [0075]).  
wherein the film tension releasing portion comprises: 
a first driven roller (FIG. 9, #641, para [0131]) and a second driven roller (FIG. 9, #643) disposed in parallel (FIG. 9 – illustrates parallel rollers); and
a roller moving portion (FIG. 9, #64) which revolves the first driving roller and the second driving roller in parallel (FIG. 9 – illustrates parallel and revolving), so as to either move the first driving roller and the second driving roller into contact with the film (para [0131 – a driving source that drives 641), or detach  the first driven roller and the second driven roller from the film.  

Goto does not disclose, a film tension releasing portion which is located at a most downstream end of the film supply portion and loosens the film laid between the film supply portion and the film engaging portion;
a first driven roller and a second driven roller disposed in parallel; and a roller moving portion which revolves the first driven roller and the second driven roller in parallel, so as to either move the first driven roller and the second driven roller into contact with the film, or detach the first driven roller and the second driven roller from the film.

However, Martin-Cocher teaches, a film tension releasing portion (FIG. 7, Col. 8, lines 9-11) which is located at a most downstream end of the film supply portion and loosens the film laid between the film supply portion and the film engaging portion (FIG. 7 – illustrates the most downstream portion of the film release section of the machine (30) that occurs by roller (35);
a first driven roller (FIG. 7, #34) and a second driven roller (FIG. 7, #35) disposed in parallel (FIG. 7 – illustrates axis of 34 & 35 in parallel); and a roller moving portion (FIG. 7, Col. 8, lines 7-8) which revolves the first driven roller and the second driven roller in parallel, so as to either move the first driven roller and the second driven roller into contact with the film (FIG. 7, Col. 8, lines 5-15), or detach the first driven roller and the second driven roller from the film (limitation not evaluated due to the optional nature).
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Martin-Cocher before the effective filing date of the claimed invention to modify the vertical bag-making/filling/packaging machine (FIG. 3), as disclosed by Goto, to include the film tensioning release portion (FIG. 7) and the corresponding roller moving portion (FIG. 7) along with the corresponding rollers (FIG. 7, #s34 and 35) as taught by Martin-Cocher.  Since Martin-Cocher teaches these limitations that are known in the art and beneficial, thereby providing the motivation to utilize the film tensioning release and roller moving portion and the associated rollers (FIG. 7, Col. 8, lines 5-15) to improve the versatility of the vertical bag-making/filling/packaging machine (Goto, FIG. 3) by the ability to utilize different films (Martin-Cocher, Col. 8, lines 43-65).


Goto does not disclose, a weighing portion which weighs a weight of the input content based on a weight increase.
However, Graffin teaches, a weighing portion (FIG. 1, #s 6 and #7) which weighs a weight of the input content based on a weight increase (para [0022]).
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Graffin before the effective filing date of the claimed invention to modify the vertical bag-making/filling/packaging machine (FIG. 3), as disclosed by Goto, to include the weighing portion (FIG. 1, #s 6 and 7) as taught by Graffin.  Since Graffin teaches this limitation that is known in the art and beneficial, thereby providing the motivation to utilize the weighing portion (FIG. 1, #s 6 and 7) as taught by Graffin, thereby improving the performance of the machine (Goto, FIG. 3) by ensuring the correct amount of product is loaded into the bag due to the measurement of deformation (para [0022]).



Regarding Claim 2, as combined, Goto/ Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto further discloses, wherein the film engaging portion comprises a folded member (FIG. 3 – illustrates the folded member by 351) having a shape of a sailor collar (FIG. 3, para [0085] – illustrates sailor collar) which folds the film into the tubular shape.

Regarding Claim 5, as combined, Goto/ Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto further discloses, wherein the roller moving portion is disposed on an outer surface side of the film (FIG. 9 – illustrates roller 643 on the outside of the film).


Regarding Claim 6, as combined, Goto/ Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto further discloses, wherein the film clamp is coupled to the film engaging portion (FIG. 3, para [0075] – describes the coupling due to the bag manufacturing).

Regarding Claim 8, as combined, Goto/ Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto further discloses, wherein the second film clamp comprises a conveying roller pair which sandwiches the film (FIG. 3, #343, para [0073]).  

Regarding Claim 9, as combined, Goto/ Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto/Graffin further discloses, wherein the weighing portion comprises a pair of load cells (Graffin, FIG. 1, #s 7 and 8), and the film engaging portion is laid over the pair of load cells (Goto, FIG. 3).

Regarding Claim 10, as combined, Goto/ Martin-Cocher/Graffin r discloses as previously claimed.  As combined, Goto further discloses, wherein the film conveying portion is separated from the film engaging portion, and when the film tension releasing portion is operated (FIG. 3 – illustrates the separation of the two limitations), the film conveying portion is detached from the film (FIG. 3 – illustrates the detachment of the film).

Regarding Claim 11, as combined, Goto/Graffin/Martin-Crocher discloses as previously claimed.  As combined, Goto further discloses,  wherein the vertical sealing portion comprises: 
a vertical heater (FIG. 3, #354) separated from the film engaging portion (para [0111]); and 
a guide roller pair coupled (FIG. 5, roller between 434 and 442 and rollers in 353) to the film engaging portion and sandwiching side edges of the film above and below the vertical heater (FIG. 5 – illustrates the abovementioned rollers above and below 354), and 
the vertical heater is detached from the film when the film tension releasing portion is operated (Claim 6).  



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Goto/Martin-Cocher/Graffin, and further in view of Dersch et al. US20190135460A1 (Dersch).

Regarding Claim 12, as combined, Goto/Martin-Cocher/Graffin disclosed as previously claimed. As combined, Goto/Graffin discloses, the filling portion (Goto FIG. 3, para [0060]) comprises:
As combined, Goto/Graffin does not disclose, 
a nozzle which discharges the content; 
a shutter which adjusts an opening degree of the nozzle; and 
a pump which transports the content toward the nozzle. 
However, Dersch teaches,  
a nozzle (FIG. 1, #14) which discharges the content; 
a shutter (FIG. 1, #45) which adjusts an opening degree of the nozzle (para [0031]); and 
a pump (FIG. 1, #15) which transports the content toward the nozzle (para [0030]).
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Dersch before the effective filing date of the claimed invention to modify the vertical bag-making/filling/packaging machine (FIG. 3), as disclosed by Goto, to include the nozzle (14), shutter (45), and pump (15) as taught by Dersch. Since Dersch teaches these limitations that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures as taught by Dersch, thereby improving the versatility of the machine (Goto, FIG. 3) by allowing better control of the amount product dispensed (Dersch, para [0031]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Goto/Martin-Cocher/Graffin, and further in view of Voegele US 4,077,186 (Voegele).

Regarding Claim 13, as combined, Goto/Marin-Cocher/Graffin disclosed as previously claimed. As combined, Goto/Martin-Cocher/Graffin discloses, comprising the lateral sealing portion; 
As combined, Goto/Martin-Cocher/Graffin does not disclose, a pair of deaerating plates which is disposed immediately below and regulates a thickness of the bag body when is operated.
However, Voegele teaches, a pair of deaerating plates (FIG. 1, #s 32 and 33) which is disposed immediately below and regulates a thickness of the bag body when is operated (Col. 3, lines 12-52).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Voegele before the effective filing date of the invention to modify the machine (FIG. 3) as disclosed by, as combined, Goto/Martin-Cocher/Graffin by adding a pair of deaerating plates (FIG. 1, #s 32 and 33) as taught by Voegele. Since Voegele teaches this structure that is known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structure, as taught by Voegele, so as to increase the versatility of the machine due to the increase in nominal volume of the package (Col. 3, lines 12-52).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Goto/Martin-Cocher/Graffin, and further in view of Beer et al. US4353196A (Beer).

Regarding Claim 14, as combined, Goto/Martin-Cocher/Graffin discloses as previously claimed.  As combined, Goto further discloses, comprising the lateral sealing portion (355) and supporting a bottom (FIG. 2 – illustrates a bag bottom) of the bag body after the cutter (356) is operated.  

As combined, Goto/Martin-Cocher/Graffin does not disclose, a bag supporting portion disposed below and when is operated,
the bag supporting portion conveys toward a bag-body carrying-out portion 
However, Beer teaches, a bag supporting portion (FIG. 10, #s 40 and 124) disposed below and when is operated (FIG. 1 – illustrates supporting the bag bottom),
the bag supporting portion conveys toward a bag-body carrying-out portion (FIG. 1, #42).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Beer before the effective filing date of the invention to modify the machine (FIG. 3) as disclosed by, as combined, Goto/Martin-Cocher/Graffin by adding the bag supporting (FIG. 10, #s 40 and 124) and carrying-out portion (FIG. 1, #42) as taught by Beer. Since Beer teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures, as taught by Beer, so as to increase the versatility of the machine by moving the bag after processing (Beer, Col. 5, lines 22-27).

Regarding Claim 15, as combined, Goto/Martin-Cocher/Graffin/Beer discloses as previously claimed.  As combined, Goto/Beer further discloses, wherein the bag supporting portion comprises a conveyor (Beer, FIGS. 1 and 10, #40) and swings the conveyor downward (Beer, FIG. 1) so as to slide the bag body (Goto, 1) down.  

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Goto/Martin-Cocher/Graffin/Beer, and further in view of Matsunaga et al. US20050172576A1 (Matsunaga).

Regarding Claim 16, as combined, Goto/Martin-Cocher/Graffin/Beer discloses as previously claimed.  As combined, Beer further discloses, wherein the bag-body carrying-out portion (42) conveys below the bag supporting portion (FIG. 10, #s 40 and 124), and  the bag supporting portion swings the conveyor (FIG. 1).
As combined, Goto/Martin-Cocher/Graffin/Beer does not disclose, an accommodating box so as to open an upper lid of the accommodating box widely.
However, Matsunaga teaches, an accommodating box (FIG. 7, #31) so as to open an upper lid (FIG. 7, #35) of the accommodating box widely (FIG. 7, para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Matsunaga before the effective filing date of the invention to modify the machine (FIG. 3) as disclosed by, as combined, Goto/Graffin/Beer by adding the accommodating box (FIG. 7, #31) so as to open an upper lid (FIG. 7, #35)as taught by Matsunaga. Since Matsunaga teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures, as taught by Matsunaga, so as to increase the versatility of the machine by providing an accommodating box (Matsunaga, 31) that protects the bag during shipping or storing (Matsunaga, para [0035]).

Response to Arguments

Applicant’s arguments, see Pages 8-12, filed 22 Aug 2022, with respect to the rejection of Claim 1 under USC. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin-Cocher that teaches the claim limitations stated the Applicant’s Remarks.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanfilippo US-20170096248-A1, Cerveny US-20120160927-A1, Iwasaki US-20110023423-A1, Goto US-20100210439-A1, Matsunaga US-20050172576-A1, Kovacs US-4924656-A, Ross US-4718217-A, and Hammond  US-4055032-A cited for bag making machine, film, roll, vertical heat sealer, film clamp, cutter, bag-making guide, driven rollers, conveyors, load cells, nozzle, shutter, pump, and boxes with lids.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        12/19 October 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731